DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10, 13-14, 16, 18, 31-32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase “greater than 0.1% to 2% by weight” is unclear. It may be interpreted as a range of 0.1 to 2% or as requiring an amount which is greater than a value in the range of 0.1 to 2% and it further differs from the language used to describe the preceding ranges which could lead to further alternate interpretations. Therefore, a person having ordinary skill in the art would not be apprised of the scope of the invention. The phrase shall be interpreted as requiring a range of 0.1 to 2%.
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No empirical method of determination is given as to what would comprise the claimed IACS conductivity having been modified in an amount of “about” 1% to “about” 4%. The 
Claims 31-32 contains the trademark/trade name ScanCoin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a sorting machine which provides a peak measurement and, accordingly, the identification/description is indefinite.
The term “about” in claim 32 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No empirical method of determination is given as to what would comprise the upper limit of the claimed range being “about 1070 Hz”. The claim shall be interpreted as requiring the upper limit of the claimed range to be 1070  Hz.
The term “about” in claim 34 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No empirical method of determination is given as to what would comprise the claimed aging process being performed at “about” 220˚F. The claim shall be interpreted as requiring the aging process to be performed at 220˚F.
Claims 6, 10, 13-14, 16, and 18 are rejected due to dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 13-14, 16, 18, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (US-20060068234-A1), hereinafter McDaniel, in view of Hoshiya et al. (EP-0899349-A1), hereinafter Hoshiya, and in view of Ninomiya et al. (JP-H07-278707), hereinafter Ninomiya, references are made to the English translation provided from EPO.
Regarding Claim 1, McDaniel teaches metals having a silvery-white appearance and methods of making coinage, tokens, and medallions from such metals ([0012], [0020]), McDaniel further teaches the core being a zinc alloy (Claim 1) McDaniel does not further restrict the composition of the zinc alloy and does not speak to an electrical conductivity of the zinc alloy. 
Hoshiya teaches a zinc alloy which comprises not more than 2% copper in order to provide a beneficial balance between improving the creep resistance, provide a reinforcing effect, and avoiding brittleness ([0012]) which encompasses the claimed copper in an amount of 0.1-1.2%, not more than 3.5% manganese in order to provide a beneficial balance between improving the creep resistance, avoiding brittleness, and controlling flowability ([0011]) which encompasses the claimed manganese in an amount of 0.1-2%, and not more than 2% titanium in order to beneficially improve the creep strength ([0013]) which encompasses the claimed titanium in an amount of 0.05-1%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Ninomiya teaches a zinc alloy having an overlapping composition with McDaniel as modified by Hoshiya which further comprises 0.1% or less Fe (P. 2 Par. 2) in order to provide a beneficial balance between tensile strength, yield strength, and hardness (P. 1 Par. 7) which overlaps with the claimed iron in an amount of 0.0001-0.5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to have applied the iron content according to Ninomiya to the metals and methods of making coinage according to McDaniel as modified by Hoshiya in order to provide a beneficial balance between tensile strength, yield strength, and hardness as discussed above.
McDaniel as modified by Hoshiya and Ninomiya does not explicitly disclose the claimed alloy has an electrical conductivity of from 12% to less than 25% IACS and wherein the alloy has an as-cast IACS conductivity that has been modified in an amount of about 1% to about 4% relative to an initial IACS conductivity of the alloy, by a rolling process.
Examiner notes that according to P. 5 Par. 4 of the instant specification, rolling a cast zinc alloy containing manganese results in an IACS conductivity increase of 1-4% depending on the temperature rolling is conducted at. Without any specific temperatures laid out in the specification, a person having ordinary skill in the art would expect a rolling operation at any temperature to increase the conductivity of a zinc alloy containing manganese to increase by 1-4%. Additionally, Fig. 2 and P. 6 Par. 2 show that a 
McDaniel further teaches method of making coinage including producing/forming a metal blank for the coin, token, or medallion ([0027]) which comprises the specification’s rolling procedure.
Since McDaniel as modified by Hoshiya and Ninomiya teaches the composition and processing required by the specification, a person having ordinary skill in the art would expect the coinage as produced according to McDaniel as modified by Hoshiya and Ninomiya to exhibit the claimed alloy has an electrical conductivity of from 12% to less than 25% IACS and wherein the alloy has an as-cast IACS conductivity that has been modified in an amount of about 1% to about 4% relative to an initial IACS conductivity of the alloy, by a rolling process.

Regarding Claims 6, 13, 14, and 16, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel does not explicitly disclose the claimed further comprised elements of claims 6, 13, 14, and 16.
Hoshiya further teaches the optional inclusion of not more than 0.5% chromium and/or magnesium in order to provide a beneficial balance between mechanical strength and impact strength ([0015]) which overlaps the claimed chromium in the amount of 0.0001-0.5% of Claim 16 and the claimed magnesium in the amount of 0.0001-0.5% of Claim 14, and Hoshiya further teaches the optional inclusion of not more than 0.5% aluminum in order to beneficially inhibit oxidation of the alloy ([0014]) which overlaps the claimed aluminum in the amount of 0.001-0.6% and which is within the claimed alloy further comprises at least one of the group consisting of aluminum, magnesium, cadmium, chromium, and antimony of Claim 6.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Regarding Claim 10, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel further teaches the method including a step of electroplating the planchet with a layer of copper ([0027]) which is the same as the claimed coin of claim 1, further comprising a plating layer over said alloy.

Regarding Claim 18, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel does not explicitly disclose the claimed alloy further comprises antimony in the amount of 0.0001% to 0.50% by weight.
Ninomiya further teaches 1 wt% or less Sb (P. 2 Par. 2) in order to provide a beneficial balance between tensile strength, yield strength, and hardness (P. 1 Par. 7) which overlaps with the claimed alloy further comprises antimony in the amount of 0.0001% to 0.50% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 31-32, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. 
McDaniel does not explicitly disclose the claimed peak ranges.
However, since McDaniel as modified by Hoshiya and Ninomiya teach the composition and processing according to the claims and specification as discussed above, and no further composition or .


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (US-20060068234-A1), hereinafter McDaniel, in view of Hoshiya et al. (EP-0899349-A1), hereinafter Hoshiya, in view of Ninomiya et al. (JP-H07-278707), hereinafter Ninomiya, references are made to the English translation provided from EPO, and in view of M. J. Saarivirta et al. (US-3146098), hereinafter Saarivirta.
Regarding Claim 34, McDaniel as modified by Hoshiya and Ninomiya teach the claim elements as discussed above. McDaniel teaches that stress relief techniques may be applied as are known in the art which would include aging, but McDaniel does not explicitly disclose the claimed aging process at 220˚F.
Saarivirta teaches a zinc base alloy with a composition overlapping that of McDaniel as modified by Hoshiya and Ninomiya (Col. 2 L. 4-12), the processing of which includes mild heating at 75-125˚C in order to beneficially increase elongation (Col. 4 L. 14-16) which is 167-257˚F which encompasses the claimed aging process at 220˚F. 
It would be obvious to a person having ordinary skill in the art to have applied the mild heating according to Saarivirta to the metals and methods of making coinage according to McDaniel as modified by Hoshiya and Ninomiya in order to beneficially increase the elongation as discussed above.
Examiner notes that according to P. 5 L. 29 – P. 6 L. 19 of in the instant specification as well as Fig. 1 and 2, an aging process at 220˚F causes an increase in IACS of 1-4% when stabilizing agents are present.
.

Response to Arguments
Applicant’s arguments, see P. 5 Par. 5, filed 01/27/2021, with respect to the rejection over McDaniel in view of Hoshiya have been fully considered and are persuasive.  The 103 rejection over McDaniel in view of Hoshiya has been withdrawn. 
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
The argument that since Ninomiya is limited by the solubility and thus is not combinable with McDaniel is not persuasive, the compositional restraints of Ninomiya do not inhibit the improved tensile strength, compression strength, and brinell hardness of the zinc alloy because the production of such improved properties is the purpose of the compositional values of Ninomiya.
The argument that limiting the composition to the solubility limit of each alloying element narrows the range of compositions for the coins is not persuasive. Applicant’s goal for a large protected range is of no moment in the patentability of the range.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

As discussed above, the stabilizing agents are taught without an aging process, which according to Fig. 2 puts the as cast IACS of modified McDaniel at 13 to 19% IACS when Mn is ~0.2-~0.8 which overlaps the claimed range. Additionally an aging process is taught as discussed above, which increases the IACS according to the specification and thus the conductivity after an aging process is also taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB JAMES GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736